Exhibit 10.1


 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (the “Agreement”), is made as of this 31st day of
July, 2008, between Glenn D. Bolduc (“Executive”) and Implant Sciences
Corporation (the “Company”), a Massachusetts corporation (the “Parties”).
 
 
1. Title; Capacity.  The Company will employ Executive, and Executive agrees to
work for the Company, as the Chief Financial Officer to perform the duties and
responsibilities inherent in such position and such other duties and
responsibilities as the Company shall from time to time assign to
Executive.  Executive shall report to the Company’s Chief Executive Officer (the
“CEO”) and shall be subject to the supervision of, and shall have such authority
as is delegated by the CEO, which authority shall be sufficient to perform
Executive’s duties hereunder.  Executive shall devote Executive’s full business
time and reasonable best efforts in the performance of the foregoing services,
provided that Executive may accept board memberships or service with other firms
or charitable organizations that are not in conflict with Executive’s primary
responsibilities and obligations to the Company.
 
 
2. Term of Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, upon the terms set forth
in this Agreement, for the period commencing as of July 7, 2008 (the
“Commencement Date”) and ending on the third anniversary of the Commencement
Date, unless sooner terminated in accordance with the provisions of Section 4 or
extended as hereinafter provided (such period, as it may be extended or
terminated, is the “Agreement Term”). Beginning on the third anniversary of the
Commencement Date, this Agreement shall continue until either party provides the
other with written notice of termination to take effect no less than ninety days
after such notice.
 
 
3.   Compensation and Benefits.
 
 
3.1 Salary.  As of July 7, 2008, the Company shall pay Executive a base salary
of $7,692.31 every two weeks (i.e., at an annualized rate of $200,000 per year),
payable in accordance with the Company’s customary payroll practices (the “Base
Salary”).  The Base Salary thereafter shall be subject to annual review and
adjustment as determined by the Company in its sole discretion on the
anniversary of the Commencement Date each year of the Agreement Term.
 
 
3.2 Annual Incentive.  For fiscal year 2009, Executive will be eligible to
receive a cash and/or stock option bonus.  The potential size and composition of
such bonus shall be determined within 60 days of the Commencement Date with
input from the CEO, the Compensation Committee of the Board of Directors, and a
recently completed independent study regarding executive compensation for
companies similar to the Company.  Such bonus will be subject to Executive
achieving significant success regarding the performance milestones outlined in
Exhibit A and shall be payable within 45 days of attainment.  The milestones and
corresponding bonus available for subsequent fiscal years shall be established
annually in the same manner, by mutual agreement, no later than 60 days
following the end of each fiscal year.
 
 
3.3 Long-Term Incentives.  The CEO will recommended to the Compensation
Committee of the Board that, upon the Commencement Date, the Executive be
granted equity in the form of an incentive stock option to purchase 140,000
shares of common stock of the Company at an exercise price per share equal to
the per share fair market value of the Company’s common stock on the date of
such grant (the “Option”). The Option shall vest annually in equal installments
of thirty-three and a third percent (33 1/3%), beginning on the first
anniversary of the Commencement Date, and shall be exercisable for a period of
ten years from the date of the grant. During the twelve months following the
Commencement Date, Executive shall be provided additional stock option-based
compensation as reasonably required, in the judgment of the Board of Directors,
to maintain general parity in terms of stock option ownership for executives
with similar duties and responsibilities in the industry.  Such option grants
shall use, as a guideline, the independent executive compensation studies
recently received by the Company.
 
 
3.4 Fringe Benefits.  Executive shall be entitled to participate in all bonus
and benefit programs that the Company establishes and makes available to its
executive employees, if any, to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make Executive eligible to
participate, including, but not limited to, health care plans, short and long
term disabilities plans, life insurance plans, retirement plans, and all other
benefit plans from time to time in effect.  Executive shall also be entitled to
take three (3) weeks of fully paid vacation annually, in accordance with
existing Company policies.
 
 
3.5 Reimbursement of Expenses.  Executive shall be reimbursed for such
reasonable and necessary business expenses incurred by Executive while Executive
is employed by the Company, which are directly related to the furtherance of the
Company's business.  Executive will be furnished with a corporate credit card
for business expenses. The Executive must submit any request for reimbursement
no later than ninety (90) days following the date that such business expense is
incurred in accordance with the Company's reimbursement policy regarding same
and business expenses must be substantiated by appropriate receipts and
documentation.  The Company may request additional documentation or a further
explanation to substantiate any business expense submitted for reimbursement,
and retains the discretion to approve or deny a request for reimbursement. If a
business expense reimbursement is not exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations and other
applicable guidance issued by the Treasury Department and/or the Internal
Revenue Service thereunder (collectively, the “Code”), any reimbursement in
one calendar year shall not affect the amount that may be reimbursed in any
other calendar year and a reimbursement (or right thereto) may not be exchanged
or liquidated for another benefit or payment.  Any business expense
reimbursements subject to Section 409A of the Code shall be made no later than
the end of the calendar year following the calendar year in which such business
expense is incurred by the Executive
 
 
3.6 Indemnification.  The Company shall indemnify Executive to the fullest
extent permitted under applicable law, the Company’s Articles of Organization
and the Company’s By-laws, each as they may be amended from time to time.  The
Executive shall be insured under the Company’s Directors’ & Officers’ liability
policy in the same manner as other senior executives of the Company for as long
as Executive is an officer of the Company and as long as the Company maintains
such policy in force.  Such indemnity and insurance shall survive the
termination of Executive’s employment by the Company.
 
 
4. Termination of Employment Period.  The Employment Period shall terminate upon
the occurrence of any of the following:
 
 
4.1 Termination of the Agreement Term.  At the expiration of the Agreement Term,
but only if appropriate notice is given pursuant to Section 2.
 
 
4.2 Termination for Cause.  At the election of the Company for “Cause” upon
written notice by the Company to Executive.  For the purposes of this Section,
“Cause” for termination shall be deemed to exist upon the occurrence of any of
the following:
 
 
(a) Executive’s conviction or entry of nolo contendere to any felony or a crime
involving moral turpitude, fraud or embezzlement of Company property; or
 
 
(b) Executive’s dishonesty, gross negligence or gross misconduct that is
materially injurious to the Company or material breach of his duties under this
Agreement, which has not been cured by Executive within 10 days (or longer
period as is reasonably required to cure such breach, negligence or misconduct)
after he shall have received written notice from the Company stating with
reasonable specificity the nature of such breach.
 
 
(c) Executive’s illegal use or abuse of drugs, alcohol, or other related
substances that is materially injurious to the Company.
 
 
4.3 Voluntary Termination by the Company, or by the Executive for Good
Reason.  Subject to the notice and cure periods set forth in Sections 4.2(b) and
5.5, respectively, at the election of the Company, without Cause, at any time
upon written notice by the Company to Executive or at the election of Executive
for Good Reason (as defined below).
 
 
4.4  Death or Disability.  Thirty days after the death or determination of
disability of Executive.  As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 90 days in the aggregate whether or not consecutive, during any
360-day period, is unable to perform the services contemplated under this
Agreement.  A determination of disability shall be made by a physician
satisfactory to both Executive and the Company, provided that if Executive and
the Company do not agree on a physician, Executive and the Company shall each
select a physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties.  Notwithstanding
the foregoing, (i) Executive shall be deemed to have a “disability” if Executive
receives any benefits under any long-term disability insurance policy, whether
such policy is carried by the Company or by Executive; and (ii)  if and only to
the extent that Executive’s disability is a trigger for the payment of deferred
compensation, as defined in Section 409A of the Code, “disability” shall have
the meaning set forth in Section 409A(a)(2)(C) of the Code.
 
 
4.5 Voluntary Termination by Executive.  At the election of Executive upon not
less than 60 days prior written notice by him to the Company.
 
 
5. Effect of Termination.
 
 
5.1 Termination for Cause, at the Election of Executive, at Death or Disability,
or Upon Expiration of the Agreement Term.  In the event that Executive’s
employment is terminated for Cause, upon Executive’s death or disability, at the
election of Executive, or upon the expiration of the Agreement Term, the Company
shall have no further obligations under this Agreement other than to pay to
Executive salary and accrued vacation through the last day of Executive’s actual
employment by the Company.
 
 
5.2 Voluntary Termination by the Company, or by the Executive for Good
Reason.  In the event that Executive’s employment is terminated by the Company
without Cause, or by Executive’s resignation for Good Reason, beginning
immediately after the date of such termination, the Company shall continue to
pay to Executive the annual Base Salary then in effect for twelve (12) months on
a regular payroll basis, and each such payment shall constitute a separate
payment for the purposes of Section 409A of the Code. In addition to the
foregoing amounts, the Company shall pay Executive, in a single lump sum, on or
before the end of the 90-day period following termination of Executive’s
employment, but not later than the 15th day of the third month following the end
of the year in which Executive’s employment is terminated, a pro rata portion of
any bonus (to the extent earned) for the year in which termination occurs;
provided that the Company shall determine, in its sole discretion, when such
payment will be made during such period.  In addition, the Company shall
continue Executive’s coverage under and its contributions towards Executive’s
health care, dental, disability and life insurance benefits on the same basis
and level of coverage (i.e. dependent coverage) as immediately prior to the date
of termination, except as provided below, for twelve months from the last day of
Executive’s employment. Notwithstanding the foregoing, subject to any overriding
laws, the Company shall not be required to provide any health care, dental,
disability or life insurance benefit otherwise receivable by Executive if
Executive becomes covered by an equivalent benefit (at the same cost to
Executive, if any) from another source.  Any such new benefit coverage shall be
reported to the Company.  Notwithstanding the foregoing, (i) no salary
continuation benefits shall be payable under this Section 5.2, and the Company
shall not be obligated to make any contributions towards Executive’s health
care, dental, disability or life insurance benefits under this Section 5.2,
unless and until (x) Executive executes a release in favor of the Company
substantially in the form annexed hereto as Exhibit B and (y) the period in
which Executive is entitled to revoke such election has expired without any such
revocation; and (ii) and no portion of any bonus shall be due or payable under
this Section 5.2 unless (x) Executive shall have executed such release on or
before the end of the 60-day period following termination of Executive’s
employment and (y) the period in which Executive is entitled to revoke such
election has expired without any such revocation.
 
 
5.3 Notwithstanding any other provision with respect to the timing of payments
under Section 5.2, if, at the time of the Executive’s termination, the Executive
is deemed to be a “specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then only to the extent necessary to
comply with the requirements of Section 409A of the Code, any payments to which
the Executive may become entitled under Section 5.2 which are subject to Section
409A of the Code (and not otherwise exempt from its application) will be
withheld until the first business day of the seventh month following the date of
termination, at which time the Executive shall be paid an aggregate amount equal
to six months of payments otherwise due to the Executive under the terms of
Section 5.2, as applicable.  After the first business day of the seventh month
following the date of termination and continuing each month thereafter, the
Executive shall be paid the regular payments otherwise due to the Executive in
accordance with the terms of Section 5.2, as thereafter applicable.
 
 
5.4 Upon Executive’s termination by the Company without Cause, other than upon
termination at the end of the Agreement Term, or as a result of Executive’s
resignation for Good Reason, all Options then held by Executive shall be
accelerated and become fully vested and exercisable as of the date of
Executive’s termination.
 
 
5.5 As used in this Agreement, “Good Reason” means, without Executive’s written
consent, (a) a “material diminution” (as such term is used in Section 409A of
the Code) of the duties assigned to Executive; (b) a material reduction in Base
Salary or other benefits (other than a reduction or change in benefits generally
applicable to all executive employees of the Company); or (c) relocation to an
office more than fifty miles outside the Company’s current location in the
greater Boston area.  Notwithstanding the occurrence of any of the events
enumerated in this Section 5.5, no event or condition shall be deemed to
constitute Good Reason unless (i) Executive reports the event or condition which
the Executive believes to be Good Reason to the CEO or to the Board of
Directors, in writing, within 45 days of such event or condition occurring and
(ii) within 30 days after the Executive provides such written notice of Good
Reason, the Company has failed to fully correct such Good Reason and to make the
Executive whole for any such losses.
 
 
5.6 The provisions of this Section 5 and the payments provided hereunder are
intended to be exempt from or to comply with the requirements of Section 409A of
the Code, and shall be interpreted and administered consistent with such intent.
To the extent required for compliance with Section 409A, references in this
Agreement to a “termination of employment” shall mean a “separation of service”
as defined by Section 409A.
 
 
6. Nondisclosure and Noncompetition.
 
 
6.1 Proprietary Information.
 
 
(a) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company.  By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs and codes, and customer and supplier
lists.  Executive will not disclose any Proprietary Information to others
outside the Company except in the performance of his duties or use the same for
any unauthorized purposes without written approval by an officer of the Company,
either during or after his employment, unless and until such Proprietary
Information has become public knowledge or generally known within the industry
without fault by Executive, or unless otherwise required by law.
 
 
(b) Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, electronic or other material containing Proprietary Information,
whether created by Executive or others, which shall come into his custody or
possession, shall be and are the exclusive property of the Company to be used by
Executive only in the performance of his duties for the Company.
 
 
(c) Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of subsidiaries and joint ventures of the Company, customers of the
Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company’s business.
 
 
6.2 Inventions
 
 
(a)           Disclosure.  Executive shall disclose promptly to an officer or to
attorneys of the Company in writing any idea, invention, work of authorship,
whether patentable or unpatentable, copyrightable or uncopyrightable, including,
but not limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing items
hereinafter referred to as an "Invention") Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others. The disclosure
required by this Section applies (a) to an invention related to the general line
of business engaged in by the Company or to which the Company planned to enter
during the period of Executive’s employment with the Company and for one year
thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by Executive during Executive’s regular
hours of employment with the Company; (c) whether or not the Invention was made
at the suggestion of the Company; (d) whether or not the Invention was reduced
to drawings, written description, documentation, models or other tangible form.
 
 
(b)           Assignment of Inventions to Company; Exemption of Certain
Inventions. Executive hereby assigns to the Company without royalty or any other
further consideration Executive’s entire right, title and interest in and to all
Inventions which Executive conceives, makes, develops or works on during
employment and for one year thereafter, except as limited by 6.2(a) above and
those Inventions that Executive develops entirely on Executive’s own time after
the date of this Agreement without using the Company's equipment, supplies,
facilities or trade secret information unless those Inventions either (a) relate
at the time of conception or reduction to practice of the Invention to the
Company's business, or actual or demonstrably anticipated research or
development of the Company; or (b) result from any work performed by Executive
for the Company.
 
 
(c)           Records.  Executive will make and maintain adequate and current
written records of all Inventions. These records shall be and remain the
property of the Company.
 
 
(d)           Patents.  Executive will assist the Company in obtaining,
maintaining and enforcing patents and other proprietary rights in connection
with any Invention covered by Section 6.2.  Executive further agrees that his
obligations under this Section shall continue beyond the termination of his
employment with the Company, but if he is called upon to render such assistance
after the termination of such employment, he shall be entitled to a fair and
reasonable rate of compensation for such assistance.  Executive shall, in
addition, be entitled to reimbursement of any expenses incurred at the request
of the Company relating to such assistance.
 
 
6.3 Prior Contracts and Inventions; Information Belonging to Third
Parties.  Executive represents that there are no contracts to assign Inventions
between any other person or entity and Executive.  Executive further represents
that (a) Executive is not obligated under any consulting, employment or other
agreement which would affect the Company's rights or Executives duties under
this Agreement, (b) there is no action, investigation, or proceeding pending or
threatened, or any basis therefore known to Executive involving Executive’s
prior employment or any consultancy or the use of any information or techniques
alleged to be proprietary to any former employer, and (c) the performance of
Executive’s duties as an employee of the Company will not breach, or constitute
a default under any agreement to which Executive is bound, including, without
limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the Company. Executive
will not, in connection with Executive’s employment by the Company, use or
disclose to the Company any confidential, trade secret or other proprietary
information of any previous employer or other person to which Executive is not
lawfully entitled.
 
 
6.4 Noncompetition and Nonsolicitation.
 
 
(a) During the Employment Period and for a period of twelve (12) months after
the termination of Executive’s employment with the Company for any reason, or
for no reason, Executive will not directly or indirectly, absent the Company’s
prior written approval, render services of a business, professional or
commercial nature to any other person or entity in the area of explosives
detection, in the Boston, Massachusetts area, whether such services are for
compensation or otherwise, whether alone or in conjunction with others, as an
employee, as a partner, or as a shareholder (other than as the holder of not
more than 1% of the combined voting power of the outstanding stock of a public
company), officer or director of any corporation or other business entity, or as
a trustee, fiduciary or in any other similar representative capacity.
 
 
(b) During the Employment Period and for a period of twelve (12) months after
the termination of Executive’s employment for any reason, Executive will not,
directly or indirectly, recruit, solicit or induce, or attempt to recruit,
solicit or induce any employee or employees of the Company to terminate their
employment with, or otherwise cease their relationship with, the Company.
 
 
(c) During the Employment Period and for a period of twelve (12) months after
termination of Executive’s employment for any reason, Executive will not,
directly or indirectly, contact, solicit, divert or take away, or attempt to
solicit, contact, divert or take away, the business or patronage of any of the
clients, customers or accounts, or prospective clients, customers or accounts,
of the Company.
 
 
6.5 If any restriction set forth in this Section is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.
 
 
6.6 The restrictions contained in this Section are necessary for the protection
of the business and goodwill of the Company and are considered by Executive to
be reasonable for such purpose.  Executive agrees that any breach of this
Section will cause the Company substantial and irrevocable damage and therefore,
in the event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.  The Company shall be entitled to recover its reasonable
attorneys’ fees in the event it prevails in such an action.  In addition, the
Company’s obligation to pay Executive the amounts set forth in Section 5.2 or
5.3 shall terminate in the event Executive breaches any terms and conditions in
this Section 6.  If Company breaches its obligation to pay Executive the amounts
due hereunder, Executive’s obligations in this Section 6 shall terminate
immediately.
 
 
7. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral relating to the subject matter of this Agreement.
 
 
8. Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.
 
 
9. Governing Law; Waiver of Jury Trial.  This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of laws thereunder. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
 
 
10. Notices.  Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party’s last known address or facsimile number or at such other address
or facsimile number as the party may have previously specified by like
notice.  If by mail, delivery shall be deemed effective 3 business days after
mailing in accordance with this Section.
 
 
11. Successors and Assigns.
 
 
11.1  Assumption by Successors.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to assume in
writing prior to such succession and to agree to perform its obligations under
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  Successions by
virtue of the sale of stock shall be governed by operation of law.
 
 
11.2  Successor Benefits.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation into which the Company may be merged or which may succeed to its
assets or business, provided, however, that the obligations of Executive are
personal and shall not be assigned by him.
 
 
12. Miscellaneous.
 
 
12.1   No Waiver.  No delay or omission by the Company or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company or the Executive on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.
 
 
12.2   Severability.  In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
 
12.3   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
 
12.4  Withholding.  All payments made by the Company under this Agreement shall
be net of any tax or other amounts required to be withheld by the Company
pursuant to applicable law.
 


(Signature page to follow)
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.




EXECUTIVE
 
 
/s/ Glenn Bolduc
Glenn Bolduc
 
Date executed: 7/31/08
 


 
 
IMPLANT SCIENCES CORPORATION
 
 
By direction of the Board
 
By:  /s/ Phillip C. Thomas
Phillip C. Thomas
Chief Executive Officer
 
 
Date executed: 7/31/08

 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A
 


Milestones


1.              Executive’s successful submission of all government-required
filings throughout the fiscal year in an accurate, complete, and timely manner.


2.              Within the first 45 days of the Commencement Date, Executive’s
development of a comprehensive financial model for integration into the
Company’s ongoing Operating Plan and 5 Year Plan, and continuing with all
associated updates and enhancements as business conditions change.


3.              Successfully complete all remaining elements of the
Sarbanes-Oxley Protiviti program, complete with a documentation package, a
written action plan regarding total compliance with the financial requirements
of Sarbanes-Oxley as they apply to the Company, and the implementation of all
Protiviti recommendations by the end of FY09, as appropriate.


4.              Successfully contribute, in a material way, to significantly
improving the Company’s cash position through a combination of capturing cash
from sources owing the Company money, the sale of various assets, and/or
debt/equity raises.


5.              During calendar year 2009, ensure the development and
implementation of rational, effective, and timely processes and procedures to
provide timely, complete, and accurate internal operating reports to all
operational divisions and departments, as well as to auditors and banking
partners, throughout the fiscal year with the goal being a highly effective
finance organization which meets the ongoing needs of the Company and its
affiliates.  This shall include the necessary upgrades to the Navision
accounting system of the Company, complete with training programs for all
required personnel from the Finance and other departments.


6.              Work effectively and productively with fellow employees,
customers, shareholders, vendors, banks, auditors, law firms, the Board, and
other groups and individuals who are part of the normal day to day operations of
the Company.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit B
 
 


 
1.           Your Release of Claims.  You hereby agree and acknowledge that, for
good and valuable consideration, by signing this Agreement, you are waiving your
right to assert any and all forms of legal claims against the Company1/ of any
kind whatsoever, whether known or unknown, arising from the beginning of time
through the date you execute this Agreement (the “Execution Date”).  Except as
set forth below, your waiver and release herein is intended to bar any form of
legal claim, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Execution Date.


Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
employment relationship with the Company or the termination thereof, including,
without limitation:


 
**
Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act and any similar Federal and state
statute.



 
**
Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.



 
**
Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.



 
**
Any other Claim arising under state or federal law.



You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.  You further acknowledge that this release does not
waive any claims you cannot by law waive and does not release any claims that
arise after its execution.


It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement.  To that end, you are advised to
consult with legal counsel for the purpose of reviewing the terms of this
Agreement.  Also, because you are over the age of 40, the Age Discrimination in
Employment Act (“ADEA”), which prohibits discrimination on the basis of age,
allows you at least twenty-one (21) days to consider the terms of this
Agreement.  ADEA also allows you to rescind your assent to this Agreement if,
within seven (7) days after you sign this Agreement, you deliver by hand or send
by mail (certified, return receipt and postmarked within such 7 day period) a
notice of rescission to the Company. The eighth day following your signing of
this Agreement is the Effective Date.


Also, consistent with the provisions of the federal law, nothing in this release
shall be deemed to prohibit you from challenging the validity of this release
under the discrimination laws (the “Federal Discrimination Laws”) or from filing
a charge or complaint of employment-related discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or any state fair employment
practices agency, or from participating in any investigation or proceeding
conducted by the EEOC or any state fair employment practices agency.  Further,
nothing in this release or Agreement shall be deemed to limit the Company’s
right to seek immediate dismissal of such charge or complaint on the basis that
your signing of this Agreement constitutes a full release of any individual
rights under the Federal Discrimination Laws, or to seek restitution to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under the Federal Discrimination Laws.




 
By: __________________________

 
 
Employee

 
 
Date signed: _____________

 

 




--------------------------------------------------------------------------------

 
1/            For purposes of this Agreement, the Company includes the Company
and any of its divisions, affiliates (which means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company), subsidiaries and all other related entities, and its and their
directors, officers, employees, trustees, agents, successors and assigns.